Title: To Alexander Hamilton from Thomas Lloyd Moore, 24 July 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


Bristol [Pennsylvania] July 24, 1799. “… I made a trip to the Westward some time ago in order to visit some of my recruiting Posts, and am happy to inform You that the Officers conduct themselves with great propriety, and they have met with considerable success, but they all agree in opinion that the late General Orders will put almost an entire stop to the recruiting business in Pennsylvania.… I can inform you that I have 200 to 250 Recruits on their march to Head Qrs. where they will arrive about the last of this month.…”
